Endicott, J.
The plaintiff was in the employment of the defendant as a locomotive engineer. The electric signal-posts, against one of which the plaintiff struck when leaning outside his locomotive and looking back, to take a signal from the conductor, were placed three feet and eight inches from the track, and were two feet and a half from the outside of a passing locomotive. They were conspicuous objects ten feet in height, with a signal-box on top, three feet in diameter, and the post in question was visible for nearly half a mile in either direction. The abutments of forty-six bridges, numerous buildings, entrances to stations and other structures on the line of the defendant’s road, were the same distance from the track. These facts were known to the plaintiff, though he testified that he had not, previously to his alleged injury, noticed this particular post. The only negligence imputed to the defendant was in placing this post so near the track.
As between the plaintiff and the defendant, it was immaterial whether it would have been more prudent to have placed the signal-posts, abutments of bridges and other structures, so numerous on the 'line of the defendant’s road, more than three feet and eight inches from the track. If there was any danger to the plaintiff, while in the performance of his duty, from the structures thus placed, it was a risk he had assumed. He knew the manner in which the road was constructed, the proximity to the track of these structures, and the methods employed in the management of the trains. The defendant had the right to construct its road and conduct its business in this manner, and, as was said in Ladd v. New Bedford Railroad, 119 Mass. 412, “ is *83not liable to one of its servants, ‘who is capable of contracting for himself, and knows the danger attending the business in the manner in which it is conducted, for an injury resulting therefrom.” Judgment for the defendant.